Citation Nr: 1543376	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for arthritis of all joints.

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board previously considered these issues in February 2015, at which time it remanded for a Board hearing.  Consequently, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2015.  A transcript of that hearing is of record.  On the day of the hearing, the Veteran's representative submitted new written arguments, waiving initial review by the RO.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

As explained below, the Board finds that VA must provide VA examinations to determine the nature and etiology of the Veteran's claimed disabilities.

With regard to the issue of service connection for arthritis of all joints, VA treatment from October 2012 shows a diagnosis of osteoarthritis.  See VA treatment records in Virtual VA, received in November 2012, at 3.  Additionally, VA treatment records note that the Veteran may have rheumatoid arthritis.  See VA treatment records in Virtual VA, received in February 2012, at 1.  VA treatment from January/February 2012 indicates that the Veteran was diagnosed with osteoarthritis and rheumatoid arthritis three or four year earlier by a rheumatologist in San Diego.  Id.; see also treatment records furnished by the Social Security Administration (SSA), received in March 2015.  A June 2011 treatment record from the St. George Clinic shows a diagnosis of cervical spondylosis and notes that the Veteran's arthralgia has been resistant to treatment.  Id., at 64.

The Veteran contends that his claimed arthritis of all joints is related to service.  In this regard, during the August 2015 Board hearing, the Veteran testified that his military occupational specialty of ballistic fire control technician involved continuous heavy lifting, which-he believes-might account for his arthritis.  He recalled always having some form of joint pain in service.  When asked about the onset of arthritis symptoms, he indicated late 1990s to early 2000s.  He stated that pain started in his shoulders and knees, with the knees worsening over time.  He added that, when he finally sought treatment for his knees, he had to undergo surgery to take fluid out of his knees.  Subsequently, fluid built up again and he underwent a second surgery.  He believes that the fluid buildup is consistent with rheumatoid arthritis.  During the hearing, his representative also argued that the rheumatoid arthritis might be related to in-service exposure to environmental hazards, such as asbestos.  In this regard, the Veteran reported in a January 2013 statement that while stationed in the submarine tender USS Simon Lake (AS-33), he was assigned to the ship's ventilation cleaning team, wherein he was required to remove the insulation and duct wrap from every system on the ship, disassemble the duct work and clean it.  He believes that the insulation contained asbestos.  He added that he was never provided with, or required to wear, a breathing mask.  

With regard to the issue of service connection for lupus, VA treatment dated in January 2012 states that the Veteran was positive for lupus anticoagulant and also for anticardiolipin IgM with significantly elevated titer.  See VA treatment records in Virtual VA, received February 2012, at 11. The Veteran's representative contends that the finding of lupus anticoagulant translates into a lupus diagnosis.  See August 2015 Board hearing.  He contends that the Veteran's lupus is related to exposure to asbestos and lead paint in service, insofar as such environmental hazards might have harmed his immune system.  The Board notes that a June 2011 treatment record from the St. George Clinic shows a diagnosis of anticardiolipin syndrome.  See treatment records furnished by the SSA, received in March 2015, at 64.  On remand, the VA examiner should consider whether any other current autoimmune disability, to include anticardiolipin syndrome, is related to service.

With regard to the issue of service connection for a lung disorder, during the August 2015 Board hearing, the Veteran testified that he had been diagnosed with chronic obstructive pulmonary disease (COPD).  He reported sleep difficulties, heavy breathing, and shortness of breath.  He stated that this condition was first diagnosed around 2008 and placed the onset of symptoms in the 1990s.  VA treatment records show tobacco use disorder as an active problem.  See, e.g., VA treatment records in Virtual VA, received in February 2012.  A June 2011 treatment record from the St. George Clinic shows diagnoses of COPD and chronic bronchitis.  See treatment records furnished by the SSA, received in March 2015, at 64.

The Veteran contends that his claimed lung disability is related to exposure to asbestos, fuel, and ionization in service.  See July 2011 statement from Veteran's representative.  As stated above, the Veteran has claimed exposure to asbestos while cleaning his ship's ventilation system.  See January 2013 statement.  He added that he was never provided with, or required to wear, a breathing mask.

During the August 2015 Board hearing, the Veteran's representative conceded that the Veteran had a long history of smoking and acknowledged that such history could contribute to lung disease.  Nevertheless, he argued that exposure to environmental hazards, such as asbestos, lead, and chemicals, could also contribute to lung disease.  The Veteran's representative also argued that the Veteran's lung disease might be related to second-hand smoking during service.  In this regard, the Veteran testified that smoking was very common among military personnel.

With regard to the issue of service connection for depression, VA treatment dated in September 2011 shows a diagnosis of depression related to medical condition.  The Veteran reported on-going depression associated with current legal charges, and relationship and financial issues.  During the August 2015 Board hearing, the Veteran testified that he had symptoms of depression during service.  He alluded to the then recent death of his mother.  Furthermore, he cited his depression as the reason why a psychologist neglected to certify him as qualified to perform certain sensitive duties within his ship.  When asked about his current symptoms of depression, the Veteran alluded to his diminished capacity to work.

In light of the above, the Board finds that the Veteran has met the threshold for establishing a potential link between his claimed disabilities and his military service.  As such, VA is obligated to provide VA examinations to determine the nature and etiology of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Identify any current joints disabilities, to include osteoarthritis and rheumatoid arthritis.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current joints disability is related to service?  The examiner must consider the Veteran's contentions that his osteoarthritis is related to heavy lifting in service and that his rheumatoid arthritis is related to asbestos exposure during service.

(c)  Identify any current autoimmune disability, to include lupus and anticardiolipin syndrome.

(d)  Is it at least as likely as not (probability of 50 percent or more) that any current autoimmune disability is related to service?  The examiner must consider the Veteran's contention that his claimed autoimmune disability is related to in-service exposure to environmental hazards, such as asbestos and lead paint.

(e)  Identify any current respiratory disability, to include COPD and chronic bronchitis.

(f)  Is it at least as likely as not (probability of 50 percent or more) that any current respiratory disability is related to service?  The examiner must consider the Veteran's contention that his claimed lung disability is related to exposure to environmental hazards, such as asbestos, lead, and chemicals, or to second-hand smoking in service.

(g)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed depression is related to service, to include his reported symptoms of depression in service?  The examiner must consider the Veteran's contention that he experienced systems of depression in service.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




